DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed July 1, 2021.  Currently, claims 1-2, 4, 6-15 are pending.  Claims 6-7 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The New Matter rejection has been withdrawn in view of the amendment to the claims to CHTOP.  
The 102 rejection has been withdrawn in view of the amendments to Claim 1 to require SEQ ID NO: 13 and 4.  
	
	
Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-5, 8-15 in the paper filed January 28, 2021 is acknowledged.

	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a CIP of PCT/US2017/066708, filed December 15, 2017 and claims priority to provisional application 62/436,137, filed December 19, 2016.
Neither the PCT nor the provisional disclose CHTOP nor administering an anti-inflammatory drug.  Thus, the instant claims enjoy the benefit of June 18, 2019.  

Drawings
The drawings are acceptable. 

Maintained Rejections
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  

Claim 8 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “comparing the concentrations” and “determining the subject has inflammation”).  The claim focuses on a process of comparing methylated preproinsulin and unmethylated preproinsulin to controls to determine the subject has inflammation. This comparing step may be performed in the human mind.  Thus, the limitation of comparing and determining falls into “mental process” groupings.   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
Essentially, the claims require evaluating samples to comparing the concentration of unmethylated and methylated preproinsulin and determining the subject has inflammation . The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).	
The claims require performing the step of “determining the subject has inflammation”.  Neither the specification nor the claims set forth a limiting definition for “determining”.  As broadly recited the determining step may be accomplished mentally 
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quotingMayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

The exception is not integrated into a practical application of the exception.  The claims recite a conditional treatment step that is only requires “when” the concentration of methylated preproinsulin is greater than the concentration of methylated preproinsulin DNA.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining a sample and amplifying, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of amplifying INS and CHTOP DNA in a sample from methylated and unmethylated DNA was well known 
	The prior art also teaches INS/preproinsulin and CHTOP probes are on the Illumina 450K array for methylation analysis.  The 450K array extends or amplifies probes to allow for detection of methylated and/or unmethylated DNA.  Thus, using commercially available arrays for methylation analysis was well understood routine and conventional at the time the invention was made.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. 
The amplifying steps are a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the proinsulin concentrations of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the concentration through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the claims are directed to the treatment of subjects who have been identified as having inflammation 
	The Action previously provided that Applicant could amend the claims to require detecting the concentration of methylated preproinsulin DNA is greater than the concentration of methylated preproinsulin; determining the subject has inflammation and administering an anti-inflammatory drug selected from…  This amendment would similarly clarify the administration step was required and not conditional.  
Thus for the reasons above and those already of record, the rejection is maintained.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mirmira et al. (US 2018/0230539, August 16, 2018).
Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirmira et al. (WO 2017/015497, January 26, 2017).

With regard to Claim 8, the determining step is conditional on “when” the concentration of methylated preproinsulin DNA is greater than the concentration of methylated preproinsulin DNA in the control.  Thus, “when” this condition is not met the claim does not require determining the subject has inflammation and the administration of the anti-inflammatory drug would not be required.  Thus, Mirmira who does not teach the subject has inflammation would not be required to administer a drug.  Applicant could amend the claims to require detecting the concentration of methylated preproinsulin DNA Is greater than the concentration of methylated preproinsulin; determining the subject has inflammation and administering an anti-inflammatory drug selected from….. to overcome this rejection.  
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to clarify how subjects with inflammation are identified and to specify that those specific identified subjects are treated.  This argument has been considered but is not convincing because the claim encompasses both treating patients identified as suffering from inflammation and not treating subjects.  The claim encompasses comparing concentrations but does not require determining the subject has inflammation.  The claim only provides the wherein clause to describe when a test subject suffers from inflammation.  This wherein clause does not require the test subject was identified as suffering from inflammation.  The wherein clause only provides the condition that identifies a test subject as suffering from inflammation.  
	The Action previously provided that Applicant could amend the claims to require detecting the concentration of methylated preproinsulin DNA is greater than the concentration of methylated preproinsulin; determining the subject has inflammation and administering an anti-inflammatory drug selected from…  This amendment would similarly clarify the administration step was required and not conditional.  
Thus for the reasons above and those already of record, the rejection is maintained.


New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to detecting the methylated state of PRMT1 (CHTOP) DNA by contacting said DNA with a probe comprising SEQ ID NO: 13 and a probe comprising SEQ ID NO: 4.  SEQ ID NO: 4 is described in the specification to detect INS.  Thus, it is unclear how SEQ ID NO: 4 is a probe for detecting PRMT1 (CHTOP).  Clarification is required.  

Conclusion
No Claims are allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Harrison et al. (PNAS, Vol. 80, pages 6606-6610, November 1983) teaches methylation analysis of preproinsulin.  Figure 2 illustrates hybridization of MspI and HpaII digested DNAs with preproinsulin cDNA.  Harrison is not directed to amplification, analysis of position -69 or subjects suspected of having new-onset type 1 diabetes.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 3, 2021